On behalf of the
Government and the people of Thailand, may I extend my
warmest congratulations to you, Sir, on your election as
President of the General Assembly at its forty-eighth session.
I am confident that you will provide the Assembly with the
necessary leadership and direction in this period of systemic
change in the international order.
I also wish to congratulate Mr. Stoyan Ganev of
Bulgaria for having guided the forty-seventh session of the
Assembly to a successful conclusion.
Allow me also to express our admiration to and support
for Secretary-General Boutros Boutros-Ghali for his untiring
efforts in guiding the United Nations through this period,
when the Organization is being called upon to undertake
peace-keeping activities around the globe on a scale
unprecedented in its history. I also wish to congratulate him
on his vision, so lucidly expressed in his report, "An Agenda
for Peace." We look forward with anticipation to his
forthcoming report on an agenda for development.
It is with great pleasure that we welcome, as full
Members of the United Nations, Andorra, the Czech
Republic, Eritrea, Monaco, the former Yugoslav Republic of
Macedonia, and the Slovak Republic. We sincerely believe
that these States’ assumption of their rightful places in the
family of nations will further strengthen the universal
character of the United Nations.
Before proceeding further, may I, on behalf of the
Government and the people of Thailand, convey profound
sympathy to and express solidarity with the Government and
the people of India following the massive destruction and
loss of life that resulted from the devastating earthquake last
week.
With the end of the cold war, a new spirit of friendly
cooperation prevails in South-East Asia. The international
settlement of the Cambodian problem means that, for the
first time in recent memory, the region is free of major
armed conflict. With a view to constructing a new regional
order of peace, harmony and prosperity, we the countries of
the Association of South-East Asian Nations (ASEAN) are
seeking to intensify various cooperative efforts among
ourselves and with our neighbours and our friends outside
the region.
ASEAN was born in Bangkok more than 26 years ago,
when the cold war was at its height. Now, at the end of the
cold war, ASEAN has attained the political and economic
standing to play a greater role in the affairs of the region
and beyond. Thailand will assume the ASEAN
chairmanship this year, and it looks forward to working with
all concerned, both within and outside the Association, to
advance the causes of peace and prosperity in South-East
Asia.
As the ASEAN member geographically closest to the
rest of South-East Asia, Thailand is in a unique position to
serve as a bridge to our non-ASEAN neighbours. Thus, my
Government wholeheartedly welcomes the accession by the
Socialist Republic of Viet Nam and the Lao People’s
Democratic Republic to the ASEAN Treaty of Amity and
Cooperation, which sets the broad framework for enhanced
cooperation in South-East Asia. We earnestly hope that the
day is not too distant when Laos and Viet Nam, together
10 General Assembly - Forty-eighth session
with Cambodia, which is on the path towards rejoining the
international community, will become full members of
ASEAN.
In seizing the opportunity to help to forge a new
regional order of cooperative peace and common prosperity,
ASEAN is increasingly appreciative of the function of
multilateral diplomacy - particularly the enhanced
cooperation between ASEAN and the United Nations.
For well over a decade, Cambodia has commanded the
attention of the world. ASEAN and the United Nations have
been working closely with each other to secure a durable
political settlement of the Cambodian problem. In
Cambodia, the United Nations has just undertaken one of the
most comprehensive peace-keeping operations in its history.
The Organization - essentially through the United Nations
Transition Authority in Cambodia (UNTAC) - must be
congratulated for organizing the massive repatriation of
Cambodian refugees from neighbouring Thailand and the
crucial elections that resulted in the creation of a
democratically elected majority Government in Cambodia,
thus enhancing the prospect of national reconciliation. I
should like to express my Government’s appreciation to Mr.
Yasushi Akashi, to his colleagues and to the men and
women of UNTAC for successfully fulfilling their mission
of helping to restore peace to Cambodia. Above all, our
warmest congratulations go to the courageous Cambodian
people themselves and, in particular, to His Majesty
Samdech Norodom Sihanouk for his vital role in the
restoration of the Cambodian nation.
Besides facilitating the return of more than 300,000
Cambodians to their homeland, Thailand had cooperated
with the United Nations from the outset. We participated in
the mine-clearing and road-building operations in western
Cambodia, and, as I speak, Thailand is working closely with
UNTAC in implementing the withdrawal of the remaining
UNTAC personnel. Thailand will continue to participate in
the international community’s efforts to rehabilitate
Cambodia. To this end, we welcome the success of the
International Conference on the Reconstruction of Cambodia
that was held in Paris in September this year. With the
return of peace and normality to Cambodia, we are confident
that the country will resume its rightful place in the South-
East Asian family of nations. Thailand pledges its friendship
and cooperation to the newly elected Government of
Cambodia as it embarks on the path of nation-building.
In the post-cold-war world, the changing concept of
security provides further impetus for the regional role of the
United Nations. In the present era, security is defined in far
broader terms than in the past. In particular, the
non-military aspect of security has assumed greater urgency
than, and now takes precedence over, its military dimension.
It is now seen more as a confidence-building process than as
a process of either defence or deterrence. Activities to
"reassure" other parties, political dialogue and similar
arrangements to engender and enhance mutual understanding,
mutually beneficial collaborative efforts to solve common
problems, crisis-management mechanisms and other
preventive measures could all be subsumed under the
heading of security.
Such a concept of security, particularly at the regional
level, fits in well with the preventive-diplomacy approach.
This is one area in which there is potential for the United
Nations to define its role as being to strengthen and facilitate
regional cooperation and understanding.
Naturally, all efforts in this regard must be undertaken
within a multilateral framework. The collaborative agenda
for preventive diplomacy would include conflict forecasting,
conflict avoidance or prevention, conflict management, and
the prevention of conflict escalation. In this regard, my
Government welcomes the Secretary-General’s excellent and
comprehensive report "An Agenda for Peace", which
represents new thinking and an innovative approach to
strengthening the role of the United Nations. Moreover, my
Government is heartened by the enthusiasm that Member
States have shown for the report. Our next step must be full
and speedy implementation of the recommendations put
forward in the report, as well as those contained in various
Security Council documents and in General Assembly
resolution 47/120, which was adopted at the last session.
A mature and self-confident ASEAN is in a singular
position to enhance the role and effectiveness of the United
Nations in South-East Asia - particularly in the areas of
preventive diplomacy, peacemaking, peace-keeping and
peace-building. In the aftermath of the cold war, the success
of the United Nations depends very much on close
cooperation with countries in target regions. Put simply, the
United Nations needs all the help it can get. Regional
organizations can help to identify potential conflicts and,
together with the United Nations, contain them before they
erupt. Cooperation between the United Nations and a
regional organization with a solid track record - such as
ASEAN - can compensate for the weaknesses of any
organization acting singly.
To explore how best the Association of South-East
Asian Nations (ASEAN) could act in accordance with the
recommendations contained in "An Agenda for Peace",
Forty-eighth session - 6 October 1993 11
Thailand has initiated and organized, in collaboration with
our ASEAN partner Singapore, a series of international
workshops on ASEAN-United Nations cooperation for peace
and preventive diplomacy.
The rationale behind this initiative is simple enough.
The threat to international peace, actual or potential, often
arises out of a certain specific region. With cold-war
constraints on United Nations regional intervention removed,
the Organization is in an ideal position to cooperate with
ASEAN to ensure peace and stability in South-East Asia.
The foundation for such cooperation already exists.
The ASEAN Treaty of Amity and Cooperation in South-East
Asia forms the basis for a new code of conduct in the region
and was endorsed by the forty-seventh session of the
General Assembly.
Other factors may also favour United Nations
preventive diplomacy in South-East Asia. One of these is
the regional presence of the major Powers. Under certain
circumstances, the United Nations provides a framework for
action by major Powers. A case in point is Japan’s
peace-keeping role in the region under the United Nations
Transitional Authority in Cambodia. Arrangements could
thus be made for these nations to play a "legitimate"
crisis-prevention role involving, for example, political
dialogue and mediation. Similarly, the regional economic
development imperative may add impetus to United Nations
regional involvement. The Organization has long been in
place in South-East Asia in this regard. Its development
commitments to and development efforts in the region have
been evident in the location there of various United Nations
regional bodies.
The next step will be to work out specific functional
arrangements for ASEAN-United Nations cooperation. It is
anticipated that the third and final workshop, to be held in
Bangkok in January 1994, will come up with suggestions on
appropriate mechanisms for fostering the conditions for
regional peace and prosperity through closer cooperation
between ASEAN and the United Nations.
The improved outlook for greater economic cooperation
in the region is manifest in the enthusiasm for economic
networking. Within ASEAN we have set up the ASEAN
Free Trade Area (AFTA) to intensify intra-ASEAN
economic cooperation and attract outside investment. The
countries of South-East Asia are taking up the challenge of
forging economic linkages through various schemes known
as "growth triangles", "growth quadrangles" and "special
economic zones". These linkages will help further promote
the spirit of friendship and cooperation and serve to provide
a nucleus for greater interaction with other parts of the
world.
A livable world is a world in which governmental
development strategies can be implemented in a favourable
international environment. The international economy must
provide a supportive climate for achieving environment and
development goals. Among others, we must further pursue
the liberalization of global trade policies, promote the
efficient allocation of the world’s resources, make trade and
environment mutually compatible, and provide adequate
financial and technical resources to developing countries.
These measures are prerequisites for creating a more
prosperous world, where countries share their wealth in a
liberal trading system and where fair competition is
guaranteed by broadly accepted rules. For this reason, my
Government believes that an early and successful conclusion
of the Uruguay Round is imperative to revitalizing world
trade. Thailand joins our ASEAN partners in welcoming the
renewed determination and commitment of the industrialized
countries at the recent Group of Seven meeting in Tokyo to
resolve remaining problems and to conclude the Round by
the end of this year.
Balanced world development is not only an enlightened
aim, it is the foundation for the enduring progress of all
societies. And this should be the basis for reactivating
North-South cooperation. It should mark a new beginning
in international development cooperation based on the
principle of the Cartagena commitments. It must go beyond
aid to embrace partnership and reciprocal responsibilities. It
must address global and regional concerns by meeting local
needs.
The global consensus reached at the Earth Summit in
Rio de Janeiro last year has equipped us to take collective
action to meet new priorities. We have built the consensus
to pursue development which goes beyond economic growth.
It is development in a comprehensive sense, guided by
principles of equality and justice, and underpinned by social
and ecological responsibility. As we, the leaders, proclaim
change, we must demonstrate our political conviction
through national policies that are in line with the
international consensus.
My Government is fully committed to the
implementation of the United Nations Conference on
Environment and Development (UNCED) agreement. Our
national development plan for 1992 to 1996 reflects our
determination to achieve sustainable development. My
12 General Assembly - Forty-eighth session
Government has taken various necessary administrative and
legal steps to integrate the environment with development
and to implement the programme of action as reflected in
Agenda 21.
As my Government is the first elected Government
following the May incident of 1992, we are more keenly
aware of the intimate links between democracy,
development, and human rights. Hence, democratization
must be accompanied by sustained efforts to further the
cause of human dignity and freedom.
Forty-five years ago, Thailand joined the international
community in adopting the Universal Declaration of Human
Rights. Since then, the international community has
achieved a number of positive results in the protection and
promotion of human rights.
From the time of the first International Conference on
Human Rights in Teheran in 1968, the international
community has assumed new responsibilities not only to
protect but also to promote human rights. The time has
come to work on the prevention of human rights abuses.
Last June, the World Conference on Human Rights in
Vienna concluded with a consensus document. The Vienna
Declaration brings together views on fundamental rights, and
serves as a universal basis from which the international
community will proceed. Thailand reaffirms its commitment
to and respect for human rights and fundamental freedoms
as set out in the Vienna Declaration and Plan of Action.
The task before us now is to implement the
recommendations of the Conference. In this regard, the
United Nations has a central role to play. The Organization,
with the collective efforts of its Member States, must
strengthen the mechanisms for allocating sufficient human
and financial resources to carry out the activities required of
it.
Before I conclude, may I emphasize that Thailand has
been fortunate enough to have the benefit of the guidance
and wisdom of their Majesties the King and Queen in all
spheres of national life. Indeed, our monarchy has been the
symbol of national unity, a beacon of hope and the ultimate
source of strength in the hearts of all Thai people.
Mr. President, let me conclude my statement by
wishing you every success in your new responsibilities. You
have a long and important session of the General Assembly
ahead of you. I have no doubt that you will fulfil your
responsibilities with great dignity and distinction.
